Citation Nr: 1328443	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and C.G.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1955 to 
October 1957. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2010 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 2013, the Veteran testified before the undersigned 
Veterans Law Judge during a videoconference hearing; a 
transcript of that hearing is of record. 

In July 2013, the Board remanded this appeal for further 
evidentiary development.

The Board notes that, in addition to the paper claims file, 
there is a paperless, electronic claims file associated with 
the Veteran's claim.  A review of the documents in such file 
reveals that they are either duplicative of the evidence in 
the paper claims file or are irrelevant to the issues on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a left knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


FINDING OF FACT

Bilateral hearing loss did not manifest in service or to a 
compensable degree within one year after the Veteran's 
separation from service, and there is no probative evidence 
linking the Veteran's hearing loss to his service. 



CONCLUSION OF LAW

The criteria for establishing service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2012).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a June 2009 letter, issued prior to the 
decision on appeal, the appellant was provided notice 
regarding what information and evidence is needed to 
substantiate his claim for service connection as well as 
what information and evidence must be submitted by the 
appellant and what information and evidence will be obtained 
by VA.  The letter also advised the appellant of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records.  In this regard, the RO obtained 
service treatment records, relevant post service treatment 
records to include outstanding VA treatment records 
requested in the Board's the July 2013 remand, and a VA 
examination and opinion.  Also of record and considered in 
connection with the claim are written statements provided by 
the Veteran as well as a transcript of the Veteran's hearing 
testimony provided in June 2013.  The Veteran has not 
identified any other evidence relevant to this claim. 

The Board notes that it previously remanded the matter on 
appeal in July 2013 for development, to include association 
of any outstanding VA treatment records with the claims 
file.  In July 2013, those VA treatment records were 
obtained and associated with the claims file.  Accordingly, 
the Board finds that there has been substantial compliance 
with the prior remand instructions and no further action is 
necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(holding that only substantial, and not strict, compliance 
with the terms of a Board remand is required pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998)). 

The Veteran has been afforded a hearing before a VLJ in 
which he presented oral argument in support of his service 
connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires 
that the VLJ who chairs a hearing fully explain the issues 
and suggest the submission of evidence that may have been 
overlooked.  

Here, during the June 2013 hearing, the VLJ noted the basis 
of the prior determination and noted the element of the 
claim that was lacking to substantiate the claim for service 
connection for hearing loss.  Specifically, the VLJ noted 
that the record was lacking a medical opinion linking the 
Veteran's hearing loss to service.  The Veteran's 
representative asked specific questions directed at 
identifying whether the Veteran had symptoms meeting the 
criteria for service connection.  Moreover, the Veteran 
volunteered his treatment history and symptoms since 
service.  In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding 
that might substantiate the claim.  The hearing discussion 
revealed that VA treatment records were outstanding, and the 
VLJ requested the identified records on remand.  
Furthermore, the VLJ offered to hold the record open to 
afford the Veteran an opportunity to obtain a positive 
medical opinion, but the Veteran declined.  

Under these circumstances, nothing gave rise to the 
possibility that evidence had been overlooked with regard to 
the Veteran's claim for service connection.  Accordingly, 
the Veteran is not shown to be prejudiced on this basis.  
Additionally, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. § 
3.103(c)(2), nor has he identified any prejudice in the 
conduct of the VLJ hearing.  The hearing focused on the 
elements necessary to substantiate the claim.  As such, the 
Board finds that there is no prejudice to the Veteran in 
deciding this case.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  Therefore, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Thus, consideration of this matter on the 
merits at this time is appropriate.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2012).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a chronic condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. §§ 3.303(b), 3.309(a).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety 
(90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system, such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

In order to prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet 
App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385. 

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for 
normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Id. 
at 157.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that his current bilateral hearing loss 
is related to his period of active service.  In a July 2009 
statement, the Veteran stated that his hearing loss was 
related to cleaning planes in service.  

It also appears that the Veteran contends that because his 
tinnitus began in service and he was granted service 
connection for the same, then his bilateral hearing loss 
must have been caused by service as well.  In this regard, 
in an August 2013 statement, the Veteran stated that "it 
stands to reason" that since VA granted service connection 
for tinnitus as a result of acoustic trauma in service, then 
bilateral hearing loss should be granted as well.  The Board 
notes, however, that service connection for tinnitus was not 
granted based a relationship between tinnitus and acoustic 
trauma in service, but rather based on the Veteran's 
statements that the disability began during service and the 
subjective nature of that disability. 

In any event, a February 2010 VA examination report shows 
that the Veteran currently has bilateral hearing loss for VA 
purposes, as audiometric testing during examination revealed 
bilateral pure tone thresholds of 40 decibels or greater at 
each frequency tested between 100 Hertz and 5000 Hertz.   38 
C.F.R. § 3.385.  Thus, the existence of a current disability 
is not in dispute, and the remaining question is whether the 
Veteran's current hearing loss is related to his active 
service.

Service treatment records are negative for complaints, 
treatment, or diagnoses related to bilateral hearing loss.  
An October 1957 separation examination showed bilateral 
hearing acuity within normal limits with findings of 15/15 
on whispered and spoken voice testing, bilaterally.  

Post-service VA treatment records dated between December 
1980 and July 1983 are similarly negative for complaints, 
clinical findings, or treatment related to bilateral hearing 
loss.   

The Veteran was afforded a VA audiological examination in 
February 2010 during which he reported an onset of hearing 
loss around 15 years after service.  Regarding his history 
of noise exposure, the Veteran reported military noise 
exposure from aircraft engines while cleaning planes when 
they arrived on base.  Post-service noise exposure included 
power lawn mowers and weed eaters.  He also reported a post-
service occupational history that included work pumping gas 
for four years and driving a delivery truck for six years.  
Following audiometric testing and physical examination, the 
examiner diagnosed moderate to profound bilateral 
sensorineural hearing loss.  Though the claims file was not 
available for review, the examiner noted evidence in the 
claims file showing that October 1957 separation examination 
revealed 15/15 hearing acuity.  Based on those findings at 
separation, in conjunction with the Veteran's post-service 
work history, civilian noise exposure, and report of 
noticing a decrease in hearing 15 years post service, the 
examiner opined that the Veteran's hearing loss is less 
likely as not related to military noise exposure.

Subsequent VA treatment notes dated between October 2010 and 
July 2013 show an initial complaint of hearing loss in 
October 2010 upon establishing VA care, but they are 
otherwise negative for complaints or treatment related to 
hearing loss.  
In this regard, the Veteran testified during his June 2013 
videoconference hearing that he is not receiving treatment 
for his hearing loss.  Significantly, those VA records do 
not show that any VA provider linked the Veteran's current 
hearing loss to his military service.

In June 2013, the Veteran testified that he first noticed 
hearing loss 15 to 20 years after service.  His wife also 
testified that the Veteran currently has difficulty hearing.

Upon review of the record, the Board finds that service 
connection for bilateral hearing loss is not warranted.  A 
hearing loss disability was not shown in service or for many 
years thereafter.  In this regard, the Veteran himself has 
testified that he did not notice hearing loss until 10 to 15 
years after service, and the first diagnosis of hearing loss 
is in February 2010, over 50 years post service.  Moreover, 
the February 2010 VA examiner considered the Veteran's 
hearing at separation and his post-service symptomatology, 
thoroughly interviewed and examined the Veteran, and 
provided a rationale for the opinion that the Veteran's 
current hearing loss was not due to military noise exposure.  
As such, this opinion is entitled to great probative weight.  
Furthermore, there is no contrary opinion of record.

The Board is cognizant that the February 2010 VA examiner 
did not have the Veteran's claims file for review.  However, 
claims file review is not a stringent requirement for 
medical opinions, and an opinion may not be discounted 
solely because the opining clinician did not conduct such a 
review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Here, the Board finds that the VA examiner's demonstrated 
familiarity with the Veteran's pertinent clinical history, 
in accurately referencing findings on separation 
examination, effectively removes any taint of inadequacy 
presumed from the lack of claims file review.  Prejean v. 
West, 13 Vet. App. 444 (2000).  Moreover, the examiner's 
opinion is consistent with the Veteran's own testimony that 
his hearing loss began many years after service, as well as 
the Veteran's service and post-service treatment records, 
which contain no evidence of a link between his current 
hearing loss symptoms and any noise exposure during service.

While the Veteran contends that he has bilateral hearing 
loss related to his noise exposure in service, the Veteran 
is not shown to have any medical training and 
his opinion on this point is not competent medical evidence.  
In this regard, audiological disorders such as sensorineural 
hearing loss require objective testing to diagnose, and can 
have many causes.  Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (noting general competence to 
testify as to symptoms but not to provide medical 
diagnosis).  Moreover, as stated, the Veteran has not 
reported that he experienced hearing loss in service or for 
many years after, and his wife also declined to testify that 
the Veteran has exhibited difficulty hearing in service or 
soon thereafter.  Further, whether symptoms the Veteran 
experienced following service are in any way related to his 
current hearing loss disability requires medical expertise 
to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 
(1999) ("Although the veteran is competent to testify to the 
pain he has experienced since his tour in the Persian Gulf, 
he is not competent to testify to the fact that what he 
experienced in service and since service is the same 
condition he is currently diagnosed with.").  Here, the most 
probative medical opinion addressing the relationship 
between the Veteran's current hearing loss and service is 
against the claim.

In sum, the Board finds that the most probative evidence 
indicates that hearing loss disability was not shown in 
service or for many years thereafter, and that the current 
hearing loss disability is not related to service.  
Accordingly, service connection for bilateral hearing loss 
is not warranted on any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




REMAND

After a review of the record, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim of entitlement to service connection for a 
left knee disability.

The Veteran contends that he suffers from a current left 
knee disability that is related to service.  Specifically, 
he asserts that his current left knee disability was caused 
when he fell down stairs while exiting an airplane in 
service.

Service treatment records, including an October 1957 
separation examination, are negative for complaints or 
treatment related to a left knee disability.  Indeed, the 
Veteran testified in June 2013 that he did not seek 
treatment for his left knee injury in service.  
Nevertheless, he is competent to state he injured his left 
knee during service.  Post-service VA treatment records 
obtained pursuant to the Board's July 2013 remand show that 
in September 1982, the Veteran complained of painful and 
swollen knees.  Diagnostic imaging revealed minimal 
degenerative joint disease of the right knee, but no 
abnormality related to the left knee.  In July 1983, the 
Veteran was scheduled for an orthopedic knee appointment 
related to his knees, though it is unclear whether he was 
subsequently seen.

Given the evidence outlined above, the Veteran should now be 
afforded a VA examination with medical opinion as to whether 
any current left knee disability arose during service or is 
otherwise related to any incident of service, including 
injuries due to a fall.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The examiner should consider the Veteran's 
reports of left knee injury in service and his report of 
post-service symptomatology.  See Dalton v. Nicholson, 21 
Vet. App. 23   (2007) (examination was inadequate where the 
examiner did not comment on the appellant's report of in-
service injury and instead relied on the absence of evidence 
in the service medical records to provide a negative 
opinion).

Relevant ongoing medical records, if any, should also be 
obtained, to include any VA treatment records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1. Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his left knee disability.  After 
securing any necessary releases, the 
RO/AMC should request any records 
identified which are not duplicates of 
those contained in the claims file.  If 
any requested records are unavailable, 
then the file should be annotated as such 
and the Veteran should be so notified. 

In addition, obtain all relevant ongoing 
VA treatment records dating since July 
2013 from the VA Medical Center in 
Houston, Texas. 

2.  Schedule the Veteran for a VA joints 
examination to determine the nature of any 
current left knee disability and obtain a 
medical opinion as to whether his 
disability is possibly related to his 
period of service.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail. 



Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
left knee disability arose during service 
or is otherwise related to any incident of 
service, including claimed injury to the 
left knee falling down stairs in service.  

The examiner should explain the medical 
basis for the conclusions reached.  If the 
examiner cannot provide the above opinion 
without resorting to speculation, the 
examiner should explain why an opinion 
cannot be provided (e.g. lack of 
sufficient information/evidence, the 
limits of medical knowledge, etc.).

3.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


